Title: To Thomas Jefferson from the District of Columbia Commissioners, 22 January 1802
From: Commissioners, the District of Columbia
To: Jefferson, Thomas


          
            Sir,
            Commissioners Office 22d Jany 1802
          
          The term having expired, during which the first and third articles of the terms and conditions declared by the President of the United States on the 17th. October 1791 for regulating the materials and manner of building and improvements on the Lots in the City, of Washington, have been suspended, we have taken the subject into consideration, and are of opinion that it may be expedient to extend the indulgence last given to the end of the present year, with this difference; that no wooden building covering more than three hundred and twenty square feet, or more than twelve feet high from the sills to the eve’s shall be permitted. Houses of that discription will be sufficient for tradesmen or others of small property, for whose encouragement and accommodation alone we should think it advisable to permit wooden buildings of any dimensions to be erected in the City—. We enclose a writing agreeably to former precedents for your signature, should you approve of the measure proposed.—
          We are, with sentiments of the highest respect Sir, Yr mo Obt Servts.
          
            William Thornton
            Alexr White
            Tristram Dalton
          
        